The authorities in this State without exception hold that the mere recitation in the court's order overruling an application for a continuance, to the effect that defendant excepts, will not take the place of a bill of exceptions. More than one hundred cases are noted so holding in subdivision 6 of the notes to Art. 667, Vernon's Annotated C. C. P. 1925. It also seems too plain to need discussion that for two witnesses to be asked if Caudill, who was a State witness, had not said to them that another person than appellant took the alleged stolen property, would be calling for hearsay testimony.
The motion for rehearing is overruled.
Overruled.